PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/048,913
Filing Date: 8 Oct 2013
Appellant(s): King et al.



__________________
Wesley W. Whitmyer, Jr. (Reg. No. 33,558)
Stephen F.W. Ball, Jr. (Reg. No. 59,169)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 16, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/14/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Appellant argues that the invention is directed to assisting a surgeon during a surgical procedure.  However, it is noted that the claims do not contain any limitations that limit the claimed system to “live” operation.  The entirety of the pending claims may be realized via post-processing previously acquired images.
	Appellant also argues that the Ooyatsu reference fails to disclose independent zooming of the overlay pattern and the formatted image data due to their reliance on the focal length to prompt the change.  Ooyatsu provides a discussion regarding focal length in [0038 – 0040] referencing figure 2.  Reliance on the focal length to prompt a change of either the overlay pattern or the formatted image data does not preclude independent operation of either an overlay pattern software module or image formatting software module.  Both may independently achieve their respective goals by using the same trigger, i.e. the change in focal length.  The claims do not require the zoom level of the overlay pattern and the zoom level of the formatted image to be adjusted independent of the focal point.   As a result the claimed software is considered capable of performing as claimed. 

	Appellant alleges that the Ooyatsu reference discourages the claimed independent control of the overlay.  Appellant presents this allegation without evidence.  Appellant is reminded that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).  
	In support of appellants allegation that the Ooyatsu reference discourages the claimed invention, appellant points to [0083] of the instant application.  Nothing in this portion of the specification is seen to demonstrate that Ooyatsu discourages the claimed invention.  To the contrary, Ooyatsu’s disclosures at least in [0035, 0072 and 0073] are seen to at least suggest the claimed zooming.
	Appellant also alleges that Ooyatsu’s reliance on focal length discourages different types of image data.  It is the Hardy reference that was relied upon for the different types of data and the claims are silent as to the sources of the different image data, solely specifying that the 
Appellant also argues that the Office failed to demonstrate sufficient motivation to modify Ooyatsu.  Appellant alleges that the Ooyatsu reference must show why or how Ooyatsu would be motivated by “comparison and use of data from multiple different scanners in a single device with a common format and permits remote evaluation of real-time images by an expert.”  Appellant appears to be applying a rigid teaching, suggestion and motivation standard to obviousness.  In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the disclosures in Hardy in the Abstract and Katsman in [0011] were seen to suggest or motivate the claimed combination.  

	Appellant continues by alleging improper hindsight was relied upon in formulating the rejection.  In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The rationale for the combination of references arose from the Hardy reference (Abstract) and from the Katsman reference [0011].
Appellant argues that the question is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.  Appellant has not presented any evidence specifically identifying in what way the claims distinguish over the art.  Appellant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Appellant continues by alleging that the Office has not identified the claimed preset overlay patterns.  As clearly identified by the Office, the “scale information” of Ooyatsu as illustrated by figs. 7 – 9 was seen to be equivalent to the claimed “preset overlay patterns.”   (see “a plurality of overlay patterns”), claim 26 depending from claim 1.
	Appellant further alleges that, due to the absence of the term “preset,” Ooyatsu is not concerned with presets.  As disclosed in [0073] of Ooyatsu, the operator may select one of the scale information in figs. 7 – 9.  Selecting a thing connotes that it previously existed, i.e. it is “previously set.”

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        
Conferees:
/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793   

/Terry Lee Melius/
RQAS – OPQA
                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.